DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/255436 on March 2, 2021, in which Claims 21-40 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are pending, of which Claims 21-40 are allowed.

Allowable Subject Matter
Claims 21-40 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims 21-40 are renumbered as Claims 1-20.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “determine an absence of a response to the PPDU in the multi-user environment after a time has elapsed, the absence indicating that no acknowledgement has been received from the access point device in response to the PPDU; determine that the PPDU is associated with the HE trigger frame; and refrain from modifying the value of the retry counter based on the absence and based on the PPDU being associated with the HE trigger frame”, in Claims 21, 29 and 35; in conjunction with all other limitations of the dependent and independent  are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Rostowfske et al. (U.S. Patent Application Publication No. 2004/0034807 A1), hereinafter “Rostowfske”.  Rostowfske is cited on PTO-892 filed 3/11/2021.
	Rostowfske: ¶ 33 and 76 teach one of the unique features of the heartbeat concept is that the monitoring object does not need to "count" missed heartbeats, but simply indicates "yes" or "no" (i.e., alive or not), based on whether at least one beat has occurred within the allotted time period of monitoring.  This is why the asynchronous nature of setting the beat and monitoring rates is important, as no counting is necessary.  Implementing this concept in programming is simple.  For example, the programming can simply be "if heartbeat exists, okay and start test over.  If no heartbeat, then other side (i.e., the heartbeat object) has failed.


	Although conceptually similar to the claimed invention of the instant application, Rostowfske does not teach that a retry counter is not modified when no acknowledgement is received.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Seok et al. (U.S. Patent Application No. 2009/0011768); teaches the reporting condition subfield 156 includes the STA counter triggering condition subfield 210, a measurement counter subfield 218, and a trigger timeout subfield 219 and can include one or more subfields of a failure threshold subfield 211, a retry threshold subfield 212, multiple retry threshold subfield 213, a frame duplicate threshold subfield 214, an RTS failure threshold subfield 215, an ACK failure threshold subfield 216, and an FCS error threshold subfield 217. 
Asterjadhi et al. (U.S. Patent Application No. 2016/0335147); teaches the techniques presented herein may be applied in certain systems, such as IEEE 802.11ax (also known as high efficiency wireless (HEW) or high efficiency wireless local area network (WLAN)), that use physical (PHY) layer and medium access control (MAC) layer signaling for requests and responses.  As used herein, a response may refer to a response frame that is transmitted in response to a request frame. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114